Per Curiam,
The state treasurer is by law made the custodian of all state funds. It is his duty to receive, disburse and account for the same. Prior to the Act of June 15, 1897, P. L. 157, he had arbitrary power in the selection of depositories and as to the nature and sufficiency of all bonds required by him as a protection against losses. He and his bondsmen were responsible to the state for all moneys which came into his hands as treasurer and he, as a matter of protection to himself and bondsmen, could take whatever indemnity was deemed ample for this purpose. He could require new bonds, surrender old ones, or accept additional ones just as he chose to do. The commonwealth looked to him and his bondsmen and did not concern itself about the nature and character of the bonds of *112indemnity taken by him from institutions having state deposits. In 1897, the legislature passed an act intended to place some limitations upon the arbitrary powers of the treasurer, theretofore existing, and to require other state officers to exercise some supervision over his actions in the selection of depositories and in the taking of bonds. This act did not take away from the treasurer the power to select the depositories and to require proper bonds, but it did provide that the board of revenue commissioners should approve the selection of depositories made by the state treasurer and the bonds taken by him. The duty of the board was that of approval only. It could not select the depository or require the bond in the first instance. This was the right of the state treasurer, but the treasurer could not act without the approval of the board. Thus the law stood until 1906 when another Act (February 17, 1906, P. L. 45) was passed dealing with the subject of state deposits. The purpose of this act was to throw around the state treasury additional safeguards as a protection to the public funds. It imposed upon the revenue commissioners and commissioner of banking as a board, the duty of selecting the state depositories and relieved the state treasurer from this burden. This act, supplementary in character, is in pari materia with all the other acts relating to the custody and deposit of state funds. It does not repeal any other law except when inconsistent with the same. In section five, it is provided that the board as above constituted shall approve the bonds taken as security for deposits. It will be observed that while in the first section, this board is given the absolute right to select the depositories, in the fifth section, it is only clothed with the power to approve the bonds. In other words, the state treasurer still took the bond, but it could not be accepted as a security until approved by the board. As to the approval of the bonds, the act of 1906 left the law just as it stood before, except the commissioner of banking was added as a member of the approving board. In the taking and approval of bonds, the act required that they should be in double the amount of the deposit to-be made, and this is a limitation on the power of the state treasurer who acts in the first instance and on the board *113that approves in the second. Nothing in this act gave to the board the right to take the bond in the first instance or to afterward surrender it. This primary duty rested on the state treasurer after, as well as before, the act of 1906 was passed. As to bonds, the duties of the board were limited to approval. This board does not have the power to take the initiative either in taking or surrendering a bond, which right still remained in the treasurer under the law. The treasurer could not accept a bond without the approval of the board and the board could not surrender a bond without the consent of the treasurer. These are wholesome cheeks imposed by law upon the officers clothed with the power to deal with this subject. This understanding of the law simplifies the question raised by this appeal. The resolution of 1908 relied on to defeat a recovery, was adopted by the board constituted as above indicated, but as we have seen this board had no power to surrender an old bond or take a new one. As to bonds, it only had the power of approval. The state treasurer did not surrender the bond in suit and the board had no power to do so.
Again, we cannot agree that there can be no recovery because the bond in question was taken in the name of a particular state treasurer and was only intended to cover defaults occurring during the term of office of the official in whose name it was taken. The bond in terms negatives this theory. It was taken to secure deposits during the term of the treasurer named or his successor in office, which means any successor in office so long as state funds are deposited in the institution bound by the bond. Nor is there any merit in the contention that the bond was only intended to cover moneys deposited at the time it was given or, at most, during the term of the treasurer then in office. Such a construction would do violence to the plain intention of the parties as gathered from the bond itself, the purpose for which taken, and the course of business dealings between the state and the institutions carrying its balances on deposit. These bonds are continuing obligations to protect the state against loss, so long as moneys are deposited in the institutions giving them. Such bonds may be surrendered and new or additional ones may be taken in lieu thereof, *114but when this is done all of the constituted authorities having to deal with the subject, must join in the act in the manner provided by law. In the present case, the old bond was not surrendered by the state treasurer and it could not be done without his consent, nor could it be done by him alone without the approval of the board. These requirements of the law were not complied with and the obligation of the bondsmen to answer for the default of the bank still remains.
Judgment affirmed.